** Summary ** PUBLIC TRUST EMPLOYEES CANNOT PARTICIPATE IN PUBLIC EMPLOYEES RETIREMENT SYSTEM Public trusts created by cities and towns are not "eligible employers" as defined in 74 O.S. 902 [74-902](14) (1971) and the employees of such public trusts are not eligible to participate in the Oklahoma Public Employees Retirement System. Since 74 O.S. 902 [74-902](14) (1971) does not include public trusts as eligible employers, the employees of such public trusts cannot continue to participate in the Oklahoma Public Employees Retirement System.  The Attorney General has considered your request for an opinion wherein you ask the following questions: "(1) Are employees of a public trust, i.e., waterworks, sewage plant, etc., in a city or town eligible to be considered as city or town employees for the purpose of participating as members under the Public Employees' Retirement System? "(2) If such employees are not eligible city or town employees, would such employees of a public trust who are not participating in the system be eligible to continue as members of the system?" In response to your first question, Title 74 O.S. 902 [74-902](14) (1971) enumerates the eligible employers under the Oklahoma Public Employees Retirement System. It provides in pertinent part as follows: "Eligible employer, the State of Oklahoma and any county, county hospital, city or town whose employees are covered by social security and are not covered by or eligible for another retirement plan authorized under the State of Oklahoma which is in operation on the initial entry date. . . " The legal status of public trusts was discussed in State v. Garrison, Okl., 348 P.2d 859 (1960), wherein the Court observed, at page 862, as follows: "We digress in order to point out that the trust is a legal entity separate and apart from the State and the political subdivisions of the State and as such (assuming that it qualifies as a public trust) an 'agency of the State and the regularly constituted authority * * * for the performance of the functions for which the trust shall have been created.' 60 O.S. 179 [60-179] (1951)." The Court further observed, at page 863, that: "The fact that trusts formed under the statute heretofore referred to are 'agencies of the State' or of one of its political subdivisions does not serve to blend them with towns and cities that become beneficiaries.'' (Emphasis added) Title 74 O.S. 902 [74-902](14) (1971) clearly defines eligible employers under the Oklahoma Public Employees Retirement System. Public trusts are not included.  It is, therefore, the opinion of the Attorney General that your first question be answered in the negative. Public trusts created by cities and towns are not "eligible employers" as defined in 74 O.S. 902 [74-902](14) (1971) and the employees of such public trusts are not eligible to participate in the Oklahoma Public Employees Retirement System.  In regard to your second question you state that when 74 O.S. 902 [74-902](14) (1971) was amended to include cities and towns that certain public trust employees were included in the Retirement System. You then inquire whether such person may continue to participate in the Retirement System.  It is the opinion of the Attorney General that your second question be answered in the negative. Since 74 O.S. 902 [74-902](14) (1971) does not include public trusts as eligible employers, the employees of such public trusts cannot continue to participate in the Oklahoma Public Employees Retirement System.  (Larry L. French)